      Case 3:19-cv-00367 Document 1 Filed on 10/22/19 in TXSD Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  GALVESTON DIVISION

JOE REYES                                         §
                                                  §
vs.                                               §           C.A. NO. 4:19-cv-04118
                                                  §                 (JURY)
STATE FARM LLOYDS                                 §

             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       STATE FARM LLOYDS (“State Farm”), Defendant in the above-styled and numbered

cause, files this Notice of Removal of the present case from the 10th Judicial District Court of

Galveston County, Texas to the United States District Court for the Southern District of Texas,

Galveston Division. In connection with this Notice of Removal, State Farm would respectfully

show the Court as follows:

                                         I.
                               PROCEDURAL BACKGROUND

        1.     On August 22, 2019, Plaintiff filed this action against State Farm in the 10th

Judicial District Court of Galveston County, Texas. The state cause number is 19-CV-1518 (“State

Court Action”). In Plaintiff’s Original Petition (“Original Petition”), Plaintiff does not identify

the amount of damages sought. (See Pl.’s Original Pet.) However, the Petition does state that

Plaintiff served a notice letter to State Farm on February 15, 2019 which is attached to the Petition

(See Pl.’s Original Pet. at ¶ 13). The attached notice states that actual damages are $86,400 and

attorney fees incurred to date are $6,800 (See letter attached to Original Petition). State Farm was

served on September 24, 2019. State Farm filed its answer on October 11, 2019.
      Case 3:19-cv-00367 Document 1 Filed on 10/22/19 in TXSD Page 2 of 7



          2.   In accordance 28 U.S.C. § 1446, State Farm files this Notice of Removal to remove

the State Court Action from the 10th Judicial District Court of Galveston County, Texas to the

United States District Court for the Southern District of Texas, Galveston Division.

                                            II.
                                       NATURE OF SUIT

       3.      Plaintiff filed this lawsuit alleging State Farm failed to pay insurance benefits owed

to him in accordance with his insurance policy for damage to his home and other property caused

by Hurricane Harvey (See Pl.’s Original Pet. at ¶¶ 7–11). Plaintiff asserts causes of action for

breach of contract and for violations of Chapters 541 and 542 of the Texas Insurance Code. (Id. at

14–22).

                                             III.
                                     BASIS OF REMOVAL

       4.      The Southern District of Texas has jurisdiction over this action, pursuant to 28

U.S.C § 1441 and 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

       5.      First, the parties are diverse. At all relevant times, Plaintiff was, and continues to

be, a Texas citizen. (See Pl.’s Original Pet. at ¶ 1.) State Farm is an association of individual

underwriters authorized to conduct business in Texas as a Lloyd’s plan insurer, which is defined

and set out in Chapter 941 of the Texas Insurance Code. The citizenship of an unincorporated

association is determined by the citizenship of each member of the entity, not by the state where

the entity is organized. Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d 877, 882–83 (5th Cir.

1993) (finding that a Lloyd’s plan association was not a Texas citizen); see also Griggs v. State

Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (finding that State Farm Lloyds is a citizen of

Illinois). At all relevant times, State Farm was, and continues to be, an unincorporated insurance
      Case 3:19-cv-00367 Document 1 Filed on 10/22/19 in TXSD Page 3 of 7



association whose underwriters were, and still are, citizens of states other than Texas. (See Aff. of

Michael Roper attached hereto.) Accordingly, State Farm is not a citizen of the State of Texas.

       6.      Second, the amount in controversy exceeds $75,000. Plaintiff alleges that the actual

damages are $86,400.00 (See Letter attached to Pl.’s Original Pet.) and has plead for the recovery

of treble damages, and attorney fees (Id at ¶¶ 22-25). The request to recover treble damages under

the Texas Insurance Code must be included when calculating the amount in controversy. See Cano

v. Peninsula Island Resort & Spa, LLC, No. 1:09–121, 2010 WL 1790722, at *3 (S.D. Tex. May

4, 2010). Thus, removal to the Southern District of Texas is proper.

       7.      The amount in controversy is further compounded if, as required, any of the

following damages alleged in Plaintiff’s Petition are included in calculating the amount in

controversy: (a) statutory penalty on Plaintiff’s insurance claim under Section 542 of the Texas

Insurance Code; (b) attorneys’ fees; (c) mental anguish. In light of the foregoing evidence, it is

indisputable that the amount in controversy in this case exceeds $75,000. See Whitmire v. Bank

One, N.A., No. Civ. A. H–05–3732, 2005 WL 3465726, at *3 (S.D. Tex. Dec. 16, 2005) (economic

damages of $28,188.36, together with unspecified mental anguish, treble damages, and attorney’s

fees, revealed an amount in controversy over $75,000). As such, Plaintiff cannot show that he is

legally certain that the recovery will not exceed the amount stated in the Petition. See De Aguilar,

47 F.3d at 1411 (“we hold that if a defendant can show that the amount in controversy actually

exceeds the jurisdictional amount, the plaintiff must be able to show that, as a matter of law, it is

certain that he will not be able to recover more than the damages for which he has prayed in the

state court complaint.”).

                                          IV.
                                  REMOVAL PROCEDURES
      Case 3:19-cv-00367 Document 1 Filed on 10/22/19 in TXSD Page 4 of 7



       8.      On August 22, 2019, Plaintiff filed this case against State Farm in the 10th Judicial

District Court of Galveston County, Texas. State Farm was served on September 24, 2019. State

Farm filed its Answer on October 11, 2019. This Notice of Removal is being timely filed on

October 22, 2019. Accordingly, this Notice of Removal is timely filed within 30 days of when

State Farm received service and within one year from the commencement of this suit. See 28

U.S.C. § 1446(b)(1); 28 U.S.C. § 1446(c)(1).

       9.      The Galveston Division of the Southern District of Texas is the proper venue

because: (1) Plaintiff’s property, which was allegedly damaged by wind or hail and which forms

the basis of Plaintiff’s lawsuit, is located in Galveston County, 28 U.S.C. § 1391(b)(2), and (2)

Plaintiff’s State Court Action was brought, and is pending, in Galveston County. See 28 U.S.C. §

1441(a). Galveston County is within the jurisdictional limits of the Galveston Division. See 28

U.S.C. § 124(b)(2).

       10.     All information and documents required by 28 U.S.C. § 1446(a) and by Local Rule

81 to be filed with this Notice of Removal are attached and indexed in Exhibit A. In addition,

pursuant to 28 U.S.C. § 1446 (d), a copy of this Notice of Removal will be promptly filed with the

Galveston County District Clerk’s Office and served on the Plaintiff.

       11.     A jury fee was paid in state court and Defendant hereby requests a jury trial in this

cause of action.

                                               V.
                                             PRAYER

       11.     State Farm respectfully requests that the above-styled action now pending in the

10th Judicial District Court of Galveston County, Texas, be removed to this Honorable Court

pursuant to the Court’s diversity jurisdiction, that upon final trial, judgment be rendered for State
      Case 3:19-cv-00367 Document 1 Filed on 10/22/19 in TXSD Page 5 of 7



Farm and against Plaintiff, that State Farm recover its costs, and for such other and further relief

to which State Farm may be justly entitled.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:_____________________________
                                                 DALE M. “RETT” HOLIDY
                                                 Federal Bar No. 21382
                                                 State Bar No. 00792937
                                                 America Tower
                                                 2929 Allen Parkway, Suite 2900
                                                 Houston, Texas 77019
                                                 (713) 650-1313 – Telephone
                                                 (713) 739-7420 – Facsimile
                                                 rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS



OF COUNSEL:
GERMER PLLC
James A. Tatem, III
Federal Bar No. 16798
State Bar No. 00785086
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
jtatem@germer.com
      Case 3:19-cv-00367 Document 1 Filed on 10/22/19 in TXSD Page 6 of 7



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 22nd
day of October, 2019.

       Noah M. Wexler                                                    VIA CM/ECF
       ARNOLD & ITKIN, LLP
       6009 Memorial Drive
       Houston, Texas 77007
       nwexler@arnolditkin.com
       e-service@arnolditkin.com



                                                    DALE M. “RETT” HOLIDY
     Case 3:19-cv-00367 Document 1 Filed on 10/22/19 in TXSD Page 7 of 7




                                 EXHIBIT A
                         LIST OF ATTORNEYS/PARTIES

     Noah M. Wexler
     ARNOLD & ITKIN, LLP
     6009 Memorial Drive
     Houston, Texas 77007
     Telephone: (713) 222-3800
     Facsimile: (713) 222-3850
     nwexler@arnolditkin.com
     e-service@arnolditkin.com
     Attorney for Plaintiff

2.   Dale M. “Rett” Holidy
     James A. Tatem, III
     GERMER PLLC
     America Tower
     2929 Allen Parkway, Suite 2900
     Houston, Texas 77019
     Telephone: (713) 650-1313
     Facsimile: (713) 739-7420
     rholidy@germer.com
     jtatem@germer.com
     Attorneys for Defendant



                         INDEX OF DOCUMENTS FILED
                           WITH REMOVAL ACTION

                     JOE REYES VS. STATE FARM LLOYDS

           (a)    Plaintiff’s Original Petition
           (b)    Notice of Service of Process and Citation
           (c)    Defendant State Farm Lloyds’ Original Answer
           (d)    Docket Sheet
